Exhibit 99.1 Century Aluminum Reports Second Quarter 2007 Results MONTEREY, CA. July 24, 2007 Century Aluminum Company (NASDAQ:CENX) reported a net loss of $60.7 million ($1.77 per basic and diluted share) for the second quarter of 2007. Reported second quarter results were negatively impacted by an after-tax charge of $125.1 million ($3.66 per basic share) for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting and by a non-cash after-tax charge of $2.0 million ($0.06 per basic share) for the early extinguishment of debt. Quarterly results were positively impacted by a tax benefit of $4.3 million ($0.13 per basic share) related to the increase in the carrying amount of deferred tax assets as a result of a state tax law change.The dilutive effect of the convertible notes, options and service-based awards would reduce basic EPS by $0.13. In the second quarter of 2006, the company reported net income of $45.8 million ($1.41 per basic share and $1.35 per diluted share), which included an after-tax charge of $19.5 million ($0.60 per basic share and $0.57 per diluted share) for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting. Second quarter 2007 highlights included: · Strong operating earnings were generated on revenues of $464.0 million, which increased 3.7 percent from record levels set in the first quarter of 2007. · All primary aluminum facilities operated at or above capacity. · The first cells of the 40,000 tonne expansion of the Grundartangi, Iceland smelter were energized on July 2.The project remains on schedule and budget for a fourth quarter, 2007 completion. · Century signed a definitive agreement with Icelandic electric power suppliers Hitaveita Sudurnesja and Orkuveita Reykjavikur for the supply of electrical power to the new aluminum smelter project to be built near Helguvik, Iceland.These contracts provide for the supply of power for approximately 250,000 tonnes of aluminum production. · A memorandum of understanding was signed with the Guangxi Investment Group Company to explore the feasibility of developing a project including a high purity aluminum reduction plant and related bauxite and alumina facilities in the Guangxi Zhuang Autonomous Region in China. Sales in the second quarter of 2007 were $464.0 million, compared with $406.0 million in the second quarter of 2006.Shipments of primary aluminum for the quarter totaled 188,650 tonnes compared with 171,715 tonnes in the year-ago quarter, reflecting the impact of the Grundartangi expansion to 220,000 tonnes, which was completed in the fourth quarter of 2006. For the first half of 2007 the company reported net income of $3.6 million ($0.11 per basic and $0.10 per diluted share), which includes an after-tax charge of $125.1 million ($3.75 per basic share) for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting.The dilutive effect of the convertible notes, options and performance shares would reduce basic EPS for the first half of 2007 by $0.24 per share. This result compares with a net loss of $95.8 million ($2.96 per basic and diluted share) in the year-ago period, which included an after-tax charge of $203.0 million ($6.28 per basic share) for mark-to-market adjustments on forward contracts that do not qualify for cash flow hedge accounting. The dilutive effect of the convertible notes, options and service-based awards would reduce basic EPS for the first half of 2006 by $0.14 per share. Sales in the first six months of 2007 were $911.7 million compared with $752.9 million in the same period of 2006. Shipments of primary aluminum for the first six months of 2007 were 373,272 tonnes compared with 328,666 tonnes for the comparable 2006 period. “We made important progress on our long-term initiatives during the quarter,” said president and chief executive officer Logan W. Kruger.“The continuing expansion of Grundartangi remains on schedule and budget.At our Helguvik greenfield project, we signed contracts with each of our two power supply partners and advanced the various permitting processes.In addition, we raised equity capital for the plant’s construction and became the first U.S. company to list its shares on the stock exchange in Iceland.” - ### - Century Aluminum’s quarterly conference call is scheduled for 5:30 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Cautionary Statement This press release may contain "forward-looking statements" within the meaning of U.S. federal securities laws. The company has based its forward-looking statements on current expectations and projections about the future; however, these statements are subject to risks, uncertainties and assumptions, any of which could cause the company's actual results to differ materially from those expressed in its forward-looking statements. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in the company's Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. The company does not undertake, and specifically disclaims, any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date such forward-looking statements are made. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 NET SALES: Third-party customers $ 370,883 $ 356,242 $ 751,736 $ 654,715 Related parties 93,122 49,734 159,926 98,207 464,005 405,976 911,662 752,922 COST OF GOODS SOLD 355,613 297,972 692,618 568,450 GROSS PROFIT 108,392 108,004 219,044 184,472 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 14,445 8,376 27,412 20,495 OPERATING INCOME 93,947 99,628 191,632 163,977 INTEREST EXPENSE – Net (7,439 ) (8,647 ) (16,469 ) (15,202 ) NET LOSS ON FORWARD CONTRACTS (205,246 ) (30,456 ) (204,856 ) (317,216 ) OTHER INCOME (EXPENSE) - Net (3,139 ) 37 (3,295 ) (124 ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES (121,877 ) 60,562 (32,988 ) (168,565 ) INCOME TAX (EXPENSE) BENEFIT 57,045 (19,109 ) 28,958 65,247 INCOME (LOSS) BEFORE EQUITY IN EARNINGS OF JOINT VENTURES (64,832 ) 41,453 (4,030 ) (103,318 ) EQUITY IN EARNINGS OF JOINT VENTURES 4,167 4,347 7,614 7,547 NET INCOME (LOSS) $ (60,665 ) $ 45,800 $ 3,584 $ (95,771 ) EARNINGS (LOSS) PER COMMON SHARE Basic – Net Income (loss) $ (1.77 ) $ 1.41 $ 0.11 $ (2.96 ) Diluted – Net Income (loss) $ (1.77 ) $ 1.35 $ 0.10 $ (2.96 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 34,224 32,419 33,371 32,341 Diluted 34,224 34,297 35,597 32,341 Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) June 30, 2007 December 31, 2006 ASSETS Current Assets: Cash $ 187,727 $ 96,365 Restricted cash 2,012 2,011 Short term investments 121,681 - Accounts receivable – net 111,153 113,371 Due from affiliates 37,999 37,542 Inventories 167,344 145,410 Prepaid and other current assets 20,355 19,830 Deferred taxes – current portion 120,196 103,110 Total current assets 768,467 517,639 Property, plant and equipment – net 1,251,952 1,218,777 Intangible asset – net 54,599 61,594 Goodwill 94,844 94,844 Other assets 335,814 292,380 Total $ 2,505,676 $ 2,185,234 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ 70,070 $ 64,849 Due to affiliates 279,820 282,282 Accrued and other current liabilities 68,473 75,143 Long term debt – current portion 618 30,105 Accrued employee benefits costs – current portion 11,083 11,083 Convertible senior notes 175,000 175,000 Industrial revenue bonds 7,815 7,815 Total current liabilities 612,879 646,277 Senior unsecured notes payable 250,000 250,000 Nordural debt 54,018 309,331 Accrued pension benefit costs – less current portion 20,789 19,239 Accrued postretirement benefits costs – less current portion 214,772 206,415 Due to affiliates – less current portion 655,782 554,864 Other liabilities 42,067 27,811 Deferred taxes 54,205 41,587 Total noncurrent liabilities 1,291,633 1,409,247 Shareholders’ Equity: Common stock (one cent par value, 100,000,000 sharesauthorized; 40,952,070 shares outstanding at June 30, 2007 and32,457,670 at December 31, 2006) 410 325 Additional paid-in capital 853,273 432,270 Accumulated other comprehensive loss (111,890 ) (166,572 ) Accumulated deficit (140,629 ) (136,313 ) Total shareholders’ equity 601,164 129,710 Total $ 2,505,676 $ 2,185,234 Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Six Months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 3,584 $ (95,771 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Unrealized net loss on forward contracts 150,160 283,573 Depreciation and amortization 38,012 32,224 Deferred income taxes (48,949 ) (29,806 ) Pension and other post retirement benefits 9,907 7,139 Stock-based compensation 2,598 3,872 Excess tax benefits from share based compensation (487 ) (1,090 ) (Gain) loss on disposal of assets (95 ) 45 Non-cash loss on early extinguishment of debt 2,461 - Increase in short-term investments – net (121,681 ) - Undistributed earnings of joint ventures (7,614 ) (7,547 ) Change in operating assets and liabilities: Accounts receivable - net 2,218 (35,175 ) Due from affiliates (456 ) 3,003 Inventories (21,934 ) (17,880 ) Prepaid and other current assets (2,650 ) (3,459 ) Accounts payable, trade 7,341 (710 ) Due to affiliates 15,474 2,173 Accrued and other current liabilities (16,855 ) (69,243 ) Other - net 10,053 (4,058 ) Net cash provided by operating activities 21,087 67,290 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (7,678 ) (7,568 ) Nordural expansion (58,981 ) (109,002 ) Proceeds from sale of property, plant and equipment 543 10 Restricted cash deposits 2,599 (4,001 ) Net cash used in investing activities (63,517 ) (120,561 ) CASH FLOWS FROM FINANCIING ACTIVITIES: Borrowings of long-term debt 30,000 69,000 Repayment of long-term debt (314,800 ) (288 ) Net repayments under revolving credit facility - (8,069 ) Excess tax benefits from share based compensation 487 1,090 Issuance of common stock 418,105 2,961 Net cash provided by financing activities 133,792 64,694 NET INCREASE IN CASH 91,362 11,423 CASH, BEGINNING OF PERIOD 96,365 17,752 CASH, END OF PERIOD $ 187,727 $ 29,175 Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS - PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds (000) $/Pound Metric Tons Pounds (000) Revenue (000) 2007 2ndQuarter 132,496 292,104 $ 1.19 56,154 123,798 $ 117,667 1st Quarter 131,568 290,057 $ 1.15 53,054 116,964 $ 114,383 2006 2nd Quarter 132,590 292,311 $ 1.12 39,125 86,255 $ 77,702 1st Quarter 132,378 291,843 $ 1.03 24,573 54,174 $ 45,166 (1) Does not include Toll shipments from Nordural FORWARD PRICED SALES - As of June 30, 2007 2007(1)(2) 2008 (2) 2009 (2) 2010 (2) 2011-2015(2) Base Volume: Pounds (000) 183,777 240,745 231,485 231,485 826,733 Metric tons 83,360 109,200 105,000 105,000 375,000 Percent of capacity 21 % 14 % 13 % 13 % 9 % Potential additional volume (2): Pounds (000) 55,556 220,903 231,485 231,485 826,733 Metric tons 25,200 100,200 105,000 105,000 375,000 Percent of capacity 7 % 12 % 13 % 13 % 9 % (1) The forward priced sales in 2007 exclude July 2007 shipments to customers that are priced based upon the prior month’s market price. (2) Certain financial contracts included in the forward priced sales base volume for the period 2007 through 2015 contain clauses that trigger potential additional sales volume when the market price for a contract month is above the base contract ceiling price.These contacts will be settled monthly and, if the market price exceeds the ceiling price for all contract months through 2015, the potential sales volume would be equivalent to the amounts shown above.
